ORDER
The petitioner in this zoning case seeks a writ of certiorari to review a Superior Court decision and judgment issued in respect to two consolidated appeals from the zoning board of the City of Providence. Upon review of the memoranda of counsel and the exhibits submitted therewith, we hereby grant the petition, vacate the decision and judgment of the Superior Court, and remand the petition, and such papers as have been filed with this Court by the petitioner, to the Superior Court with the direction that this case be further considered in light of our opinion in Sciacca et al. v. Caruso et al., No. 99-441-M.P., 769 A.2d 578 (R.I.,2001).